                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EVELYN NAND,                                         Case No. 19-cv-07587 JSW
                                                          Plaintiff,
                                   8
                                                                                              ORDER TO SHOW CAUSE RE
                                                    v.                                        FAILURE TO OPPOSE MOTION TO
                                   9
                                                                                              DISMISS
                                  10     QUALITY LOAN SERVICE
                                         CORPORATION, ET AL.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                 This matter is set for a hearing on January 17, 2020 on the motion to dismiss filed by
                                  14

                                  15   defendant Quality Loan Service Corporation and U.S. Bank NA. Pursuant to Local Civil Rule of

                                  16   the Northern District 7-3, plaintiff Evelyn Nand’s opposition or statement of non-opposition was

                                  17   due to be filed and served by December 24, 2019. To date, Plaintiff has not filed any opposition
                                  18   or statement of non-opposition.
                                  19
                                                 Plaintiff is HEREBY ORDERED TO SHOW CAUSE (“OSC”) in writing, by January 17,
                                  20
                                       2020, why the pending motion to dismiss should not be granted in light of her failure to file a
                                  21
                                       timely opposition or statement of non-opposition. If Plaintiff seeks to file a substantive response
                                  22

                                  23   to the motion to dismiss, Plaintiff must demonstrate good cause for failing to file her opposition

                                  24   brief in a timely fashion. In her response to this OSC, Plaintiff is also directed to show cause why

                                  25   this case should not be dismissed for failure to prosecute. Plaintiff is admonished that her failure
                                  26
                                       to respond this Order by January 17, 2020, shall result in a dismissal of this action without further
                                  27
                                       notice.
                                  28
                                              If Plaintiff seeks to file a substantive response to the motion to dismiss and demonstrates
                                   1

                                   2   good cause for his delay, the Court will provide Defendant with an opportunity to file a revised

                                   3   reply brief. The hearing set for January 17, 2020 at 9:00 a.m. is HEREBY VACATED and may

                                   4   be reset by further order, if necessary.
                                   5

                                   6
                                              IT IS SO ORDERED.
                                   7
                                       Dated: January 13, 2020
                                   8
                                                                                       ______________________________________
                                   9
                                                                                       JEFFREY S. WHITE
                                  10                                                   United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
